By the Court.

Lyon, J.,
delivering the opinion.
When this case was before this Court on a former occasion, 26 Ga., 320, a new trial was ordered because of error in the Court’s refusing to admit- evidence to 'show that the estate intended to pass with the possession was one in fee; and further, that “ the measure of damages depends on the quantity of interest which was to be interchanged with the possession.” The evidence had on the present trial leaves the case in more uncertainty and doubt than ever. The evidence wholly fails *517to show the quantity of interest which was intended to be interchanged. The witness says they were to make an even exchange, but of what interest in the lots, does not appear; and as the plaintiff failed to show that, so that the damages might be measured, the Court did right to award a non-suit.
Judgment affirmed.